Exhibit 10.1

WEBSTER BANK, N.A.

REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

September 19, 2019

 

THIS REVOLVING LINE OF CREDIT LOAN AGREEMENT (this “Agreement”), made as of the
above date, by and between GRIFFIN INDUSTRIAL REALTY, INC., a Delaware
corporation, having an address at 641 Lexington Avenue, 26th Floor, New York,
New York 10022 (“Borrower”), and WEBSTER BANK, N.A., a national banking
association, with an address at CityPlace II, 185 Asylum Street, Hartford,
Connecticut 06103 (the “Bank”).

 

Borrower and the Bank agree as follows:

 

l.The Credit Loan. In reliance on the representations and warranties contained
herein, and upon the fulfillment of all conditions set forth herein, the Bank
agrees to make advances (each an “Advance”; collectively, the “Advances”) to
Borrower at any time and from time to time on or after the date hereof to and
including the Maturity Date (as hereinafter defined) or the Extended Maturity
Date (as hereinafter defined), as the case may be, pursuant to that certain
Revolving Line of Credit Note, dated the date hereof (the “Note”), made by
Borrower in favor of the Bank, for the purpose of Borrower’s funding the
acquisition of real property (each such property, an “Acquisition Property”) by
Borrower and/or any direct or indirect wholly owned subsidiary of Borrower (any
directly or indirectly wholly owned subsidiary of Borrower which acquires an
Acquisition Property with the proceeds of an Advance hereunder, herein an
“Acquisition Subsidiary”), provided that the aggregate unpaid principal amount
of the Advances shall not exceed FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000.00) (the “Credit Loan”). Notwithstanding anything contained herein
to the contrary, no Advance shall be made if at any time there is an Event of
Default (hereinafter defined) existing or any event has occurred, and is
existing, which with the passage of time or the giving of notice, or both, would
constitute an Event of Default. All Advances made to Borrower hereunder shall be
payable in full upon demand of the Bank on the Maturity Date or the Extended
Maturity Date, as the case may be. The Credit Loan is subject to the terms and
conditions of this Agreement and the Note. Each Advance made by the Bank
hereunder and each payment of principal or interest under the Note shall be
noted by the Bank on its records provided that any failure to record any such
information on such records shall not in any manner affect the obligation of the
Borrower to make payments of principal and interest in accordance with the terms
of this Agreement or the Note. Borrower hereby agrees to repay the outstanding
Advances under the Credit Loan together with interest thereon as set forth in
Section 3 herein. Proceeds of the Credit Loan are to be used to fund the
acquisition of industrial real property in connection with Borrower’s business. 

 

2.Definitions.  All capitalized terms used in this Agreement, or in any
certificate, report or other document, instrument or agreement executed or
delivered pursuant hereto and thereto (unless otherwise indicated therein) shall
have the meanings ascribed to such terms below.

 

Adjusted LIBOR Rate.  The LIBOR Rate multiplied by the Statutory Reserve Rate.










Agreement. This Agreement, as the same may be supplemented or amended from time
to time.

Applicable Interest Rate. The Adjusted LIBOR Rate plus 275 basis points per
annum. 

Breakage Costs.  An amount equal to all costs Bank sustains in breaking or
unwinding any Advance at the Applicable Interest Rate, and all expenses that
Bank sustains or incurs as a result of prepayment or receipt of principal with
respect to a loan bearing interest at the Applicable Interest Rate on a day
other than the last day of the then current Interest Period.

Business Day. Business Day means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, a Sunday or a day on which
commercial banks located in Hartford, Connecticut are authorized or required by
law or other governmental action to close, and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Advances, any day which is a Business Day described in clause (a) above and
which is also a day on which funding in Dollars between banks may be carried on
in London, England.

Interest Periods. Each Interest Period shall consist of one (1) month, provided,
however:

(i) all payment dates herein shall be subject to and adjusted in accordance with
the “Modified Following Business Day Convention”. The Modified Following
Business Day Convention shall mean the convention for adjusting any relevant
date if it would otherwise fall on a day that is not a Business Day and provides
that, in such event, such date shall be adjusted to the first following day that
is a Business Day, except that if such following day shall be a day in the
following month, such date shall be adjusted to be the immediately preceding
Business Day;

(ii) any Interest Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end, shall (subject to clause (i) above) end on the last day of such calendar
month; and

(iii) no Interest Period shall end after the Maturity Date.

LIBOR Advance and LIBOR Loan.  When used in reference to any Advance or Loan,
refers to whether such Advance or Loan bears interest at a rate determined by
reference to the Adjusted LIBOR Rate.

LIBOR Rate.  Means, with respect to the Interest Period applicable to any LIBOR
Advance, a rate of interest per annum, as determined by the Bank, equal to the
rate for deposits in U.S. Dollars for a period of one month, which appears on
Reuters Page ‘LIBOR01’ (or such other page as may replace the LIBOR Page on that
service for the purpose of displaying such rates or such other service as may be
nominated by the ICE Benchmark Administration, for the purpose of displaying
London interbank offered rates for Dollar deposits) as of 11:00 a.m., London
time, on the day that is two (2) Business Days prior to the first day of such
Interest Period.  In the event that the LIBOR Rate ever falls below zero, the
LIBOR Rate shall be deemed to be zero for purposes of this definition.





2






Loan. The loan evidenced by the Note and made by the Bank pursuant to the terms
and conditions of this Agreement.

Loan Year. Shall mean each successive period of twelve (12) consecutive months
which fall during the Revolving Credit Period, beginning on the date hereof.

Maturity Date.  September 30, 2021, subject to a one-year extension as set forth
in Section 7 hereof.

Note.  The Revolving Line of Credit Note attached hereto as Exhibit A evidencing
the Loan.

Revolving Credit Period. The period beginning on the date of this Agreement and
extending through and including the earlier of (i) Maturity Date, as extended to
the Extended Maturity Date, if applicable, or (ii) the date on which the
commitment to make advances under the Loan is terminated in accordance with the
terms hereof.

Statutory Reserve Rate.  A fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States to which a
lender is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of such Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to the affected lender under
such Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

Unused Line Fee.  Shall have the meaning set forth in Section 6 hereof.

3.Interest Rate and Payments.

 

A.During the initial term (the “Initial Term”):

 

(i)Commencing October 1, 2019 and on the first day of each calendar month
thereafter up to and including September 1, 2021, Borrower shall make monthly
payments of interest only on any Advances outstanding under the Credit Loan,
calculated at the Applicable Interest Rate (hereinafter defined), as well as any
other sums that may be due pursuant to the Note or this Agreement. Said
payments, as and when received by the Bank, shall be applied by it first, to the
payment of any late charges due hereunder; second, to the payment of interest
computed at the Applicable Interest Rate; and the balance, if any, toward the
satisfaction of the outstanding Advances under the Credit Loan; and

 

(ii)The entire outstanding Advances under the Credit Loan, together with all
interest accrued and unpaid thereon calculated at the Applicable Interest Rate
and all other sums due under the Note, this Agreement or any other document
executed and delivered by Borrower to the Bank in connection with the Credit
Loan, including but not limited to the Mortgage Loan Documents (as hereinafter
defined; collectively, the “Other Security





3






Documents”), shall be due and payable on September 30, 2021 (the “Maturity
Date”), unless extended in accordance with Section 3B (ii) hereof, or sooner as
provided herein.

B.If the Credit Loan is extended for one (1) additional period of one (1) year
(the “Extended Term”) in accordance with Section 7 hereof:

(i)Commencing October 1, 2021 and on the first day of each calendar month of the
Extended Term up to and including September 1, 2022, Borrower shall make monthly
payments of interest only on any Advances outstanding under the Credit Loan,
calculated at the Applicable Interest Rate, as well as any other sums that may
be due pursuant to the Note or this Agreement. Said payments, as and when
received by the Bank, shall be applied by it first, to the payment of any late
charges due hereunder; second, to the payment of interest computed at the
Applicable Interest Rate; and the balance, if any, toward the satisfaction of
the outstanding Advances under the Credit Loan; and

 

(ii)The entire outstanding Advances under the Credit Loan, together with all
interest accrued and unpaid thereon calculated at the Applicable Interest Rate
and all other sums due under the Note, this Agreement or the Other Security
Documents shall be due and payable on September 30, 2022 (the “Extended Maturity
Date”) or sooner as provided herein.

 

C.Interest shall be calculated on the basis of the actual number of days elapsed
in a 360 day year.

4.Prepayments. Borrower shall have the right to prepay outstanding Advances
under the Credit Loan in whole at any time or in part from time to time, upon
payment of any Breakage Costs (as defined in Section 2 above) without premium or
penalty and principal amounts repaid may be re-borrowed, in whole or in part, up
to the Credit Loan and subject to the terms of this Agreement. Prepayments shall
be applied first, to the payment of any late charges due hereunder; second, to
the payment of interest computed at the Applicable Interest Rate; and the
balance, if any, toward the outstanding principal balance of the Advances in the
inverse order of their date of advancement. Prepayments shall not affect the
duty of Borrower to pay interest when due (except for the amount of such
interest to which such prepayment has been applied as provided above) or change
the amount of such interest payments and shall not affect or impair the right of
the Bank to pursue all remedies available to the Bank under this Agreement, the
Note or the Other Security Documents.    

 

5.Notice of Borrowing.  Borrower shall give Bank notice of its request for an
Advance under the Credit Loan in accordance with the terms set forth in the
Conditions to Advance set forth in Section 8 below (each, a “Request”).  Each
Request shall constitute a representation and warranty by Borrower that (i) no
Event of Default or event which with the passing of time or the giving of
notice, or both, would constitute an Event of Default has occurred and (ii) the
representations and warranties of Borrower under this Agreement shall be deemed
true and correct as of the effective date of such Advance unless otherwise
disclosed to the Bank in writing prior thereto. If any day on which an Advance
is to be made is a day on which banks in the Hartford, Connecticut area are
permitted to close, such Advance will be made on the next succeeding Business
Day.     

 

6.Fees.   Upon execution of this Agreement, Borrower shall pay a fee of 1/2 of
one percent (0.50%) of the maximum face amount of the Credit Loan.  Borrower
shall pay on each anniversary of the date hereof the following fee (the “Unused
Line Fee”):  (i) 1/8th of





4






one percent (0.125%) of the average undrawn portion of the Credit Loan, if the
average outstanding Advances of the Credit Loan, calculated on a twelve (12)
month basis for the preceding twelve (12) months, are equal to or less than one
hundred percent (100%) of the Credit Loan.    Borrower hereby acknowledges and
agrees that the Bank is authorized to pay itself the foregoing fees  on the
dates specified herein.

7.Extension Option.  The Credit Loan shall expire on the Maturity Date.
Notwithstanding the foregoing, Borrower shall have the option to extend the
Credit Loan for one (1) additional period of one (1) year (the “Extension
Option”), but only if (a) no default exists under this Agreement, the Note or
the Other Security Documents at the time the Extension Notice (as hereinafter
defined) is given, and on the Maturity Date, (b) in order to elect the Extension
Option, Borrower so elects by written notice (the “Extension Notice”) to the
Bank delivered in accordance with the requirements of this Agreement not later
than thirty (30) nor earlier than ninety (90) days prior to the Maturity Date,
(c) Borrower shall execute all documents the Bank determines are reasonably
necessary to extend the Credit Loan, (d) there shall be no material adverse
change in the financial condition of Borrower, in each instance determined by
the Bank in its sole discretion, and (e) Borrower shall pay all costs and
expenses incurred in connection with such extension, including, but not limited
to, the Bank's attorneys' fees and disbursements, payable upon Bank’s
confirmation that Borrower’s exercise of the Extension Option has been accepted.

8.Conditions to Advance.  In addition to any other requirements or conditions
set forth in this Agreement, Borrower shall satisfy each of the following
conditions prior to any Advance to Borrower for Borrower’s or Borrower’s
Acquisition Subsidiary’s acquisition of an Acquisition Property (the “Conditions
to Advance”):

 

(a) Each Advance shall not exceed sixty five percent (65%) of the purchase price
of the Acquisition Property for which such Advance is to be made. Borrower shall
provide to Bank a copy of the executed agreement of purchase and sale with
respect to each Acquisition Property at least twenty (20) days prior to the date
of the requested Advance, and shall promptly provide copies to Bank of each
executed  amendment thereto.

 

(b) At all times during the term of the Credit Loan, Borrower shall maintain a
minimum debt service coverage ratio (“DSCR”) of the aggregate Acquisition
Property equal to or greater than 1.25x based on the greater of ten (10) year
Treasury plus two hundred fifty (250) basis points or a rate of 5.5% and a
25-year amortization.  This covenant shall be tested annually at the end of each
of Borrower’s fiscal years during the term of the Credit Loan.  

 

(c) In the event an Acquisition Property has insufficient cash flow (i.e. cash
flow with a DSCR of less than 1.25x) to support the Advance to be made to
acquire such Acquisition Property, Bank may, in Bank’s commercially reasonable
discretion, approve an Advance for the acquisition of such Acquisition Property
in an amount equal to fifty percent (50%) of the value of such Acquisition
Property.

 

(d)



    Each Acquisition Property shall be industrial in nature.

 

(e) Borrower shall obtain and provide to Bank, at least ten (10) business days
prior to the date of the requested Advance, a Phase I Environmental Site
Assessment that is (i) prepared by an environmental professional qualified under
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (CERCLA),





5






(ii) in compliance with standard ASTM and AAI Rule guidelines, (iii) less than 6
months old, (iv) identifying no recognized environmental conditions, and (v)
concluding that no further action or assessment is recommended with respect to
the subject Acquisition Property.

 

(f) Borrower shall provide to Bank copies of all leases together with a
certified rent roll pertaining to each Acquisition Property sufficient in form
and substance to compute the required DSCR at least twenty (20) days prior to
the date of the requested Advance.

 

(g) Borrower shall promptly provide additional financial information reasonably
requested by Bank.

 

(h) Borrower shall provide Bank evidence of property and liability insurance
coverage with respect to the Acquisition Property, in form and substance
satisfactory to Bank.

 

(i)If title to an Acquisition Property is to be acquired by an Acquisition
Subsidiary instead of by Borrower directly, Borrower shall provide Bank with
copies of all organizational documents of such direct or indirect wholly owned
subsidiary evidencing its (their) existing and organizational structure and
governance.

 

(j)Borrower shall not be in default under the Note, this Agreement, any mortgage
now or hereafter securing the Credit Loan, or the Other Security Documents, and
such Advance shall not result in a violation of any of the Financial Covenants
(as hereinafter defined).

 

9. Right of First Offer to Finance. Within thirty (30) days following an Advance
by Bank hereunder, Borrower shall provide Bank with a written notice setting
forth a description in reasonable detail of Borrower’s request for permanent
financing for such Acquisition Property (a “Request for Financing”).  In the
event that, within fifteen (15) days following Bank’s receipt of such Request
for Financing from Borrower, Bank delivers to Borrower a term sheet setting
forth the terms under which Bank is prepared to make a loan for the financing of
the Acquisition Property (the “Financing Proposal”), Borrower and Bank shall
discuss applicable terms, and if the parties are able to reach agreement on loan
terms, Borrower shall satisfy Bank’s standard due diligence requirements and
Bank and Borrower (or if title to the applicable Acquisition Property is held by
an Acquisition Subsidiary, such Acquisition Subsidiary) shall use reasonable
efforts to consummate such financing on or prior to the date that is one hundred
thirty-five days (135) following the date on which the Advance was made with
respect to the applicable Acquisition Property.  In the event Bank does not so
deliver the Financing Proposal or if the parties are unable to reach agreement
on terms acceptable to each of them, Borrower shall (i) diligently seek other
financing with respect to such Acquisition Property, (ii) keep Bank apprised of
the progress of its discussions regarding such other financing and the
anticipated closing date, and (iii) if Borrower does not expect to close
alternate financing within one hundred thirty five (135) days following the date
on which the Advance was made with respect to the applicable Acquisition
Property, deliver the Property Due Diligence Items (as hereinafter defined) to
Bank within one hundred (100) days following the date on which the Advance was
made with respect to the applicable Acquisition Property (the “Due Diligence
Deadline”).  Bank agrees to provide Borrower with a list of its Property Due
Diligence Items at least forty-five (45) days prior to the Due Diligence
Deadline.





6






10.Property Due Diligence Items.  In connection with each Acquisition Property,
Borrower shall deliver to Bank for Bank’s review and approval, on or before the
Due Diligence Deadline for such Acquisition Property, such due diligence items
as Bank typically requires in connection with a commercial mortgage loan
transaction (the “Property Due Diligence Items”), including but not limited to:

 

(i)



A Commitment to issue a lender’s title insurance policy for the Acquisition
Property in form and substance satisfactory to Bank and copies of all referenced
documents.  Such policy shall be issued at closing.

(ii)



An ALTA Survey of the Acquisition Property certified to Bank and the title
company.

(iii)



Copies of all leases, licenses agreements, service agreements, management
agreements and other contracts affecting the Acquisition Property and, to the
extent required by Bank, subordination, non-disturbance and attornment
agreements and estoppel certificates.

(iv)



Organizational documents of Borrower or if title to the applicable Acquisition
Property is held by an Acquisition Subsidiary, such Acquisition Subsidiary’s
organizational documents and UCC/litigation/bankruptcy searches required by
Bank.

(v)



Legal Opinion.

(vi)



Evidence that the Acquisition Property complies with all zoning requirements.

(vii)



Property Condition Report.

 

In the event that Bank does not find the Property Due Diligence Items
satisfactory, in Bank’s commercially reasonable discretion, Bank shall so notify
Borrower, in writing, and upon receipt of such written notification the portion
of the Credit Line allocable to the Advance to acquire such Acquisition Property
shall become immediately due and payable.

 

11.Acquisition Property as Security. 

 

On or before the date that is one hundred thirty-five (135) days following the
date of the Advance in connection with an Acquisition Property (the “Advance
Repayment Deadline”), Borrower shall either (i) repay the portion of the Credit
Line allocable to such Advance, or (ii) execute and deliver, or cause the
execution and delivery of, the Mortgage Loan Documents (hereinafter defined) to
Bank together with the Property Due Diligence Items to be delivered at closing,
each in form and substance satisfactory to Bank and at Borrower’s sole cost and
expense. The Mortgage Loan Documents shall be promptly filed or recorded, as
applicable.  In the event Borrower does not satisfy either of the conditions set
forth in this Section 11 on or before the Advance Repayment Deadline, the
portion of the Credit Line allocable to such Advance shall become immediately
due and payable.

 

Borrower shall pay all costs and expenses in connection with the Mortgage Loan
Documents.  Borrower agrees to use diligent and commercially reasonable efforts
to cooperate with Bank to enter into the Mortgage Loan Documents in accordance
with this Section 11.

 

The Mortgage Loan Documents shall consist of:

 

(a) A first priority Open-End Mortgage and Security Agreement to be filed in the
appropriate land records, given by Borrower or the applicable Acquisition
Subsidiary





7






in favor of the Bank, encompassing Borrower’s or such Acquisition Subsidiary’s
right, title and interest in and to (i) the fee estate in the Acquisition
Property, (ii) all land, improvements, furniture, fixtures, equipment and other
assets (including, without limitation, contracts, contract rights, accounts,
licenses and permits and general intangibles), including all after-acquired
property, owned, or in which the owner of the applicable Acquisition Property
has or obtains any interest, in connection with the applicable Acquisition
Property, (iii) all insurance proceeds and other proceeds therefrom, and (iv)
all other assets of the owner of the applicable Acquisition Property whether now
owned or hereafter acquired and located at and used exclusively at the
applicable Acquisition Property, but excluding general business assets of
Borrower used at its office in the building known as 204 West Newberry Road.

 

(b) A first priority assignment of leases and rents for the benefit of Bank,
with respect to all leases, subleases and occupancy rights of the Acquisition
Property and all income and profits to be derived from the operation and leasing
of the Acquisition Property.

 

(c) An environmental indemnification agreement given by Borrower for the benefit
of Bank with respect to environmental matters affecting the Acquisition
Property.

 

(d) A collateral assignment of all contracts for the benefit of the Bank,
including, but not limited to, development contracts, operating agreements,
licenses, insurance proceeds, management agreements, and other agreements and
plans, specifications and permits affecting the Acquisition Property.

 

(e) Uniform Commercial Code Financing Statements in favor of the Bank giving
notice of a security interest in collateral related to the Acquisition Property,
to be filed in the appropriate public records.

 

(f) A legal opinion of counsel to Borrower and, if applicable, the Acquisition
Subsidiary which owns the applicable Acquisition Property, regarding the
existence of Borrower and, if applicable, such Acquisition Subsidiary, and the
enforceability of the other Mortgage Loan Documents.

 

(g) Such other documents reasonably required by Bank to effectuate the intent of
this Section 11.

 

12.Representations and Warranties. Borrower makes the following representations
and warranties, all of which shall be deemed to be continuing representations
and warranties so long as any part of the Credit Loan is unpaid or as otherwise
specifically provided herein below:

 

(a)Good Standing and Authority.  Borrower is corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
authorized to do business in the State of Connecticut. Borrower has the power
and authority to transact the business in which it is engaged; is duly licensed
or qualified and in good standing in each jurisdiction in which the conduct of
its business or ownership of property requires such licensing or such
qualification; and has all necessary power and authority to enter into this
Agreement and to execute, deliver and perform this Agreement, the Note and the
Other





8






Security Documents, all of which have been duly authorized by all proper and
necessary corporate and shareholder action, as appropriate. The execution and
delivery of this Agreement, the Note and the Other Security Documents is not and
will not be in violation of any agreement to which Borrower is a party. No
consent of any kind is required for Borrower to enter into or perform this
Agreement or to execute and deliver the Note.

 

(b)Financial Condition.  Borrower has furnished to the Bank its most current
financial statements, which fairly represent the results of the operations and
transactions of Borrower as of the dates and for the period referred to therein,
and have been prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”) during each interval involved and from
interval to interval. As of the date hereof, there have not been any materially
adverse changes in the financial condition of Borrower which have a material
adverse impact on Borrower's ability to perform its obligations with respect to
the Credit Loan.

 

(c)Taxes.  Borrower has duly filed all consolidated federal and other tax
returns required to be filed and has duly paid all taxes required by such
returns. Borrower has not received any notice from the Internal Revenue Service
or any other taxing authority proposing additional unpaid taxes, except as
otherwise disclosed to the Bank.

 

(d)Litigation.  There are not any actions, suits, proceedings or investigations
pending or, to the knowledge of Borrower, threatened against Borrower or any
basis therefor, which, if adversely determined, would, in any case or in the
aggregate, adversely affect the assets, financial condition or business of
Borrower or impair the right of Borrower to carry on its operations,
substantially as now conducted.

 

(e)No Event of Default. No Event of Default has occurred and no event has
occurred which with the giving of notice or lapse of time or both would
constitute an Event of Default.

 

(f)Use of Proceeds.  Borrower shall not use any part of the proceeds of the
Credit Loan to purchase or carry any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(g)Valid and Binding.  This Agreement, the Note and the Other Security Documents
to which Borrower is a party, when the same are executed and delivered, will
constitute the legal, valid and binding obligations of Borrower, enforceable
against the Borrower in accordance with the respective terms thereof subject to
bankruptcy, insolvency and similar laws of general application affecting the
rights and remedies of creditors and, with respect to the availability of the
remedies of specific enforcement, subject to the discretion of the court before
which any proceeding therefor may be brought.

 

13.Affirmative Covenants. So long as any part of the Credit Loan is
unpaid, Borrower shall:

 

(a)  Minimum Net Worth/Total Shareholder’s Equity.  Maintain total shareholder's
equity and minimum net worth of not less than Eighty Million ($80,000,000)
Dollars.





9






(b)Current Liquidity.   Maintain a minimum liquidity of $5,000,000.  Liquidity
shall include availability under the lines of credit and ATM equity shelf
offering, in accordance with the universal shelf registration statement on Form
S-3 filed April 11, 2018 and the prospectus supplement filed with the SEC on May
10, 2018 which allow Borrower to issue and sell up to $30,000,000 of its common
stock.

 

(c) Total Debt Plus Preferred Stock Ratio.  Maintain a ratio of total debt, plus
preferred stock, to total assets not to exceed fifty (50%) percent of the total
fair market value of Borrower’s assets.

 

(d) Fixed Charge Coverage.  Borrower shall maintain a Fixed Charge Coverage
ratio of at least 1.1:1.0.  Fixed Charge Coverage is defined as (1) EBITDA minus
cash income taxes, and dividends paid, divided by (2) debt service.  EBITDA is
calculated as net income plus interest, taxes, depreciation, and amortization. 

 

(e)Taxes.  Promptly pay and discharge all of its taxes, assessments and other
governmental charges (including any charged or assessed on the issuance of this
Agreement) prior to the date on which penalties are attached thereto, establish
adequate reserves for the payment of taxes and assessments and make all required
withholding and other tax deposits; provided however, that Borrower may dispute
or appeal any such charges in good faith in accordance with applicable law,
provided that Borrower pays all sums required by statute during the pendency of
any such proceeding and provided that no foreclosure or enforcement action which
jeopardizes Bank’s security is commenced.

 

(f)Litigation. Promptly notify the Bank in writing as soon as Borrower has
knowledge thereof, of the institution or filing of any litigation, or
governmental or regulatory proceeding against, or investigation of, Borrower: a)
the outcome of which may materially and adversely affect the finances or
operations of Borrower, or Borrower's ability to fulfill its obligations
hereunder, or which involves more than $500,000.00, unless fully covered by
insurance; or b) which questions the validity of this Agreement, the Note or the
Other Security Documents, or any action taken pursuant thereto; and furnish or
cause to be furnished to the Bank such information regarding any such matter as
the Bank may request.

 

(g)Good Standing; Business. Maintain its corporate existence in good standing
and remain or become duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business or ownership of its property
requires such qualification or licensing; and engage only in the business
conducted by it on the date of this Agreement.

 

(h)Operating Accounts.  Maintain its cash management and depository functions at
Bank.

 

(i)Financial and Operating Statements.  Borrower shall provide annual financial
statements for Borrower and annual property level operating statements and rent
rolls for each Acquisition Property, each in form and substance satisfactory to
Bank. Borrower shall promptly provide Bank additional financial information as
reasonably requested by Bank.

 

The covenants contained in Subsections (a) through (c) hereof shall be tested
annually as of the end of Borrower’s fiscal year and Borrower shall submit all
documentation





10






reasonably necessary for the Bank to make its determination as to compliance to
Bank. If Borrower is not in compliance with any of the covenants contained in
Subsections (a) through (c) hereof as of the date of testing of such covenant,
and fails to cure such breach within ninety (90) days after written notice from
Bank, such breach shall constitute an Event of Default.

 

14.Negative Covenants.  So long as any part of the Credit Loan is unpaid,
Borrower shall not:

 

(a)Negative Pledge. Borrower shall not guaranty any loan facilities, other than
guarantees for the benefit of its subsidiaries, during the Credit Loan without
the prior written consent of the Bank.  Borrower further agrees not to grant any
blanket lien on all or substantially all of its assets to any other lender.
Notwithstanding the foregoing, Borrower may take on additional indebtedness
unrelated to any Acquisition Property and secured by other properties or groups
of properties not encumbered by this Credit Loan without the prior written
consent of the Bank provided that (i) Borrower is not then in default under the
Note, this Agreement, any mortgage now or hereafter securing the Credit Loan, or
the Other Security Documents at the time of the initial closing for such
indebtedness, and (ii) the creation of such additional indebtedness would not
result in a violation of any of the financial covenants of Borrower under any of
such documents (the “Financial Covenants”).  If Borrower is in default under the
Note, this Agreement, any mortgage now or hereafter securing the Credit Loan, or
the Other Security Documents, the Bank’s prior written consent shall be required
prior to Borrower incurring such additional indebtedness.  Borrower’s breach of
the foregoing covenant shall constitute an Event of Default under this
Agreement.

 

(b)Encumbrances.  Create, incur, assume or suffer to exist any mortgages, lien,
security interest, pledge or other encumbrance on any Acquisition Property,
except in favor of the Bank, without Bank’s prior written consent, which may be
granted or withheld in Bank’s sole discretion.

 

(c)Sale of the Acquisition Property or Other Assets.  Convey, sell, transfer,
lease (except as expressly permitted by the terms of any mortgage now or
hereafter securing the Credit Loan), or sell and leaseback all or any
substantial portion of any Acquisition Property, or Borrower’s business to any
other person firm or corporation except in the ordinary course of
business.  Notwithstanding the foregoing, Borrower may sell any Acquisition
Property provided that (i) Borrower repays the portion of the Credit Line
allocable to the Advance for such Acquisition Property (or repays the portion of
the Credit Line which constitutes the portion of the Advance which is allocable
to the property to be sold if the property to be sold is part of two or more
properties constituting such Acquisition Property), and (ii) such sale would not
result in a violation of any of the Financial Covenants. Sale of a portfolio of
Borrower’s assets, which are not Acquisition Property, shall not be prohibited
hereby, provided that such sale would not result in a violation of any of the
Financial Covenants, but reasonable advance notice of any such portfolio sale
shall be given to Bank in order to permit Bank to review compliance with the
Financial Covenants.

 

(d)No Additional Direct Unsecured Indebtedness.  Borrower shall not incur any
additional direct unsecured indebtedness other than (i) trade payables incurred
in the ordinary course of business and (ii) unsecured indebtedness owed to Bank.





11






(e)No Merger or Acquisition.  Borrower shall not dissolve or liquidate, nor
merge or consolidate with or otherwise acquire all or substantially all of the
assets of any other entity other than the acquisition of real estate and related
improvements thereon.

(f)Transfer of Assets.  Borrower shall not sell, convey, transfer or exchange
any of its assets of any character, including without limitation any property
held directly or indirectly by Borrower, or any portion thereof, whether now
owned or hereafter acquired, if such sale, conveyance, transfer or exchange
would result in a violation of any of the Financial Covenants.

(g)No Change in Business.  Borrower shall not fundamentally change the nature of
its business investments or operations to anything other than investment in
industrial real estate and land to be developed for industrial purposes.

(h)Ownership Structure.  Borrower shall not directly or indirectly permit any
sale, transfer, exchange, assignment or pledge of any security interest in any
ownership interests in Borrower that will result in a change in control of the
Borrower.

(i)Debt.  Other than as expressly approved in writing by Bank, Borrower shall
not create, incur or assume any indebtedness for borrowed money (including
subordinate debt) secured by all or any portion of any Acquisition Property or
interest therein or in other real property owned by Borrower (including
subordinate debt) other than (i) payment obligations and secured indebtedness
contemplated, pursuant to, or permitted by this Agreement (including alternative
permanent financing for Acquisition Properties, secured by commercially
reasonable first priority permanent mortgage liens on such Acquisition
Properties, as contemplated by Section 11 hereof) or the other documents
evidencing or securing the Credit Loan, (ii) any new secured indebtedness
created, incurred or assumed by Borrower if Borrower is not then in default
under the Note, this Agreement, any mortgage now or hereafter securing the
Credit Loan, or the Other Loan Documents, and such new indebtedness would not
result in a violation of any of the Financial Covenants, and (iii) trade
payables incurred in the ordinary course of business.

15.Event of Default. There shall be an Event of Default hereunder if any of the
following events occurs:

(a) the Borrower shall fail to pay when due any amount of principal or any
amount of interest thereon or any fees or expenses payable hereunder or under
the Note within ten (10) days of the due date therefor; or

(b) The Borrower shall fail to perform any term, covenant or agreement contained
herein and such failure shall continue for thirty (30) days after written notice
thereof has been sent to the Borrower by the Bank; or

(c) any representation or warranty of the Borrower made in this Agreement or in
the Note or any other documents or agreements executed in connection with the
transactions contemplated by this Agreement or in any certificate delivered
hereunder shall prove to have been false in any material respect upon the date
when made or deemed to have been made; or

(d) the Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
official of itself or of all or a substantial part of its property, (ii) be
generally not paying its debts as such debts become





12






due, (iii) make a general assignment for the benefit of its creditors, (iv)
commence a voluntary case under the Federal Bankruptcy Code (as now or hereafter
in effect), (v) take any action or commence any case or proceeding under any law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts, or any other law providing for the relief of debtors, (vi)
fail to contest in a timely or appropriate manner, or acquiesce in writing to,
any petition filed against it in an involuntary case under the Federal
Bankruptcy Code or other law, (vii) take any action under the laws of its
jurisdiction of incorporation or organization similar to any of the foregoing,
or (viii) take any action for the purpose of effecting any of the foregoing; or

(e) a proceeding or case shall be commenced, without the application or consent
of the Borrower in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, dissolution, winding up, or composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets, or (iii) similar relief in respect of it, under any law relating to
bankruptcy, insolvency, reorganization, winding-up or composition or adjustment
of debts or any other law providing for the relief of debtors, and such
proceeding or case shall continue undismissed, or unstayed and in effect, for a
period of 30 days; or an order for relief shall be entered in an involuntary
case under the Federal Bankruptcy Code, against the Borrower; or

(f) a judgment or order for the payment of money shall be entered against the
Borrower by any court, or a warrant of attachment or execution or similar
process shall be issued or levied against property of the Borrower, that in the
aggregate exceeds $100,000 in value and such judgment, order, warrant or process
shall continue undischarged or unstayed for 30 days.

(g) a default occurs under any of the Mortgage Loan Documents which continues
beyond any applicable notice and cure period.

16.Remedies.  Upon the happening of one or more Events of Default which
continues beyond any applicable notice, grace or cure periods, the Note shall
become immediately due and payable, without presentation, demand or notice of
any kind to Borrower, and the Bank may pursue any and all remedies provided for
hereunder, or under the Note or any one or more of the Other Security Documents.

17.Default Rate.  Upon the occurrence of an Event of Default which continues
beyond any applicable notice, grace or cure periods, and during the continuance
thereof, the Bank shall be entitled to receive and Borrower shall pay interest
on the entire unpaid principal balance of the Note at a rate that is the lesser
of five percent (5%) per annum over the Applicable Interest Rate, or the maximum
rate permitted by applicable law (the “Default Rate”). The Default Rate shall be
computed from the occurrence of the Event of Default until the earlier of (i)
the date upon which the Event of Default is cured or (ii) the date upon which
the outstanding Advances are paid in full. Interest calculated at the Default
Rate shall be added to the balance of the outstanding Advances and shall be
secured by any mortgages constituting part of Mortgage Loan Documents.

18.Late Payment Charge.  If any monthly installment of principal or interest
(but not including the principal due at maturity) is not paid on or prior to the
tenth (10th) day after the date on which it is due, Borrower shall pay to the
Bank upon demand an amount equal to the lesser of five percent (5%) of such
unpaid portion of the outstanding \installment of





13






principal or interest then due or the maximum amount permitted by applicable
law, to defray the expense incurred by the Bank in handling and processing such
delinquent payment and to compensate the Bank for the loss of the use of such
delinquent payment, and such amount shall be secured by the Other Security
Documents.

 

19.Termination Right; Continuation of Obligation. Borrower shall have the right
at any time and from time to time upon at least five (5) Business Days' prior
written notice to the Bank to (i) elect to terminate the Credit Loan and pay the
entire outstanding Advances under the Credit Loan, together with all interest
accrued and unpaid thereon calculated at the Applicable Interest Rate and all
other sums due under the Note, this Agreement or the Other Security Documents in
order to terminate the Credit Loan, in which event the Bank will have no further
obligation to fund further Advances, or (ii) permanently reduce the Credit Loan
available under this Agreement to an amount selected by Borrower, subject to the
Bank's prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, no termination
of the Credit Loan and no refusal by the Bank to make future Advances hereunder
shall affect Borrower's obligations and liabilities hereunder, under the Note or
the Other Security Documents or the Bank's rights, powers or remedies with
respect thereto, or otherwise arising following such termination. All of the
Bank's rights, liens and security interests shall continue after any termination
until all obligations of Borrower to the Bank hereunder until the Note and the
Other Security Documents shall have been finally paid and satisfied in full.

 

20.Expenses and Counsel Fees. Borrower shall reimburse the Bank promptly for all
of its out-of-pocket expenses incurred in connection with this Agreement or the
Credit Loan, including, without limitation, filing fees, recording fees, any
taxes (other than income taxes payable by the Bank) which the Bank may be
required to pay in connection with the execution and delivery of this Agreement
and the Other Security Documents. Borrower shall also pay: (i) all costs and
expenses of the Bank (including, without limitation, reasonable fees and
disbursements of counsel) incidental to the preparation and negotiation of this
Agreement and the documents referred to herein, and (ii) all costs and expenses
of the Bank (including, without limitation, fees and disbursements of counsel)
incidental to the protection of the rights of the Bank hereunder and the
enforcement of the Bank's rights, powers and remedies hereunder and thereunder,
whether by judicial proceedings or otherwise, including, without limitation,
such costs and expenses incurred in the course of bankruptcy or liquidation
proceedings. The obligations of Borrower hereunder shall survive the termination
of this Agreement and the final and indefeasible payment in full of the
outstanding Advances under the Credit Loan.

 

21.Miscellaneous.

 

(a)Amendments and Waivers.  No modification, rescission, waiver, release or
amendment of any provision of this Agreement shall be made except by a written
agreement signed by a duly authorized officer of Borrower and duly authorized
officer of the Bank.

 

(b)Delays and Omissions. No delay or omission by the Bank in exercising any
right or remedy hereunder or with respect to the Credit Loan shall operate as a
waiver thereof or of any other right or remedy, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. The Bank may remedy any default by
Borrower hereunder or with respect to the Credit Loan





14






in any reasonable manner without waiving the default remedied and without
waiving any other prior or subsequent default by Borrower, and shall be
reimbursed for its expenses in so remedying such default. All rights and
remedies of the Bank hereunder, under the Note and the Other Security Documents,
under any other agreement and otherwise are cumulative; if any provision of this
Agreement is inconsistent with any provision of any other agreement between the
Bank and Borrower, the provisions of this Agreement shall control.

(c)Successors and Assigns. Borrower and the Bank as used herein shall include
the legal representatives, successors and assigns of those parties.

(d)Governing Law. This Agreement shall be construed and interpreted in
accordance with, and governed by, the laws of the State of Connecticut without
regard to its principles of conflicts or choice of laws.

(e)Usury Law.  The Note and this Agreement are subject to the express condition
that at no time shall Borrower be obligated or required to pay interest or the
principal balance due under the Note at a rate which could subject the Bank to
either civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to contract or agree
to pay. If by the terms of the Note or this Agreement, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of such maximum rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder. All sums paid or agreed to be paid to the Bank for
the use, forbearance, or detention of the Credit Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Note until payment in full so that the
rate or amount of interest on account of the outstanding Advances does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Credit Loan for so long as the Advances are outstanding.

(f)Inapplicable Provisions. If any provision hereof or of any other agreement
made in connection herewith is held to be illegal or unenforceable, such
provision shall be fully severable, and the remaining provisions of the
applicable agreement shall remain in full force and effect and shall not be
affected by such provision's severance; provided, however, in lieu of any such
provision, there shall be added automatically as a part of the applicable
agreement a legal and enforceable provision as similar in terms to the severed
provision as may be possible.

(g)Further Assurances.  At any time and from time to time, upon the reasonable
request of the Bank, Borrower shall execute, deliver and acknowledge, or cause
to be executed, delivered and acknowledged, such other documents or instruments
and do such other acts and things as the Bank may reasonably request in order to
fully effectuate the terms of this Agreement and the Other Security Documents.
The foregoing may include, without limitation, executing documents to confirm
the amount of the Advances outstanding under the Credit Loan from time to time,
and the date and amount of payments made in respect of the Credit Loan. All such
requests shall receive the full cooperation and compliance by Borrower within
seven (7) Business Days of the Bank making such requests. The failure of
Borrower to comply with the obligations set forth in this Subsection 20(g) shall
constitute an Event of Default.





15






(h)No Assignment. The rights and obligations of Borrower under this Agreement
shall not be assigned or delegated, in whole or in part, without the prior
written consent of the Bank, and any purported assignment or delegation without
the prior written consent of the Bank shall be void.

 

(i)LIBOR Termination Provisions.  If the Bank, in its sole discretion,
determines that (a) (i) the interest rate applicable to LIBOR loans cannot be
readily determined or does not adequately and fairly reflect the cost of making
or maintaining LIBOR Loans or (ii) deposits of a type and maturity appropriate
to match fund LIBOR Loans are not available to the Bank, and such circumstances
are likely to be permanent, (b) ICE Benchmark Administration (or any Person that
takes over the administration of such rate) ceases its administration and
publication of interest settlement rates for deposits in U.S. dollars, or (c)
the supervisor for the administrator of the publication of such rates or a
Governmental Authority having jurisdiction over the Bank has made a public
statement identifying a specific date after which such interest settlement rate
shall no longer be used for determining interest rates for loans, then the Bank
shall determine an alternate rate of interest to the LIBOR rate taking into
account then prevailing standards in the market for determining interest rates
for commercial loans made by financial institutions in the United States at such
time.  The Bank and the Borrower hereby agree to enter into an amendment to this
Loan Agreement and/or the Note, if necessary, to incorporate such alternate
interest rate and other accompanying changes to this Loan Agreement and/or the
Note that are reasonably determined to be applicable thereto.  In the event the
alternate rate of interest determined pursuant to this Section shall be less
than zero, such rate shall be deemed to be zero for the purposes of this Loan
Agreement.

 

(j)Notices.  All notices requests, reports or other communications (each, a
“Notice”) required hereunder or under the Note or any Other Security Document
shall be in writing and shall be deemed to have been properly given (i)  upon
delivery, if delivered in person, (ii) one (1) Business Day after having been
deposited for overnight delivery with any reputable overnight courier service,
or (iii) three (3) Business Days after having been deposited in any post office
or mail depository regularly maintained by the U.S. Postal Service and sent by
certified mail, postage prepaid, return receipt requested, addressed as follows:

 

If to Borrower:

Griffin Industrial Realty, Inc.

 

641 Lexington Avenue, 26th Floor

 

New York, New York 10022

 

Attention: Mr. Michael Gamzon

 

President and Chief Executive Officer

 





16






 

 

With a copy to:

Griffin Industrial Realty, Inc.

 

204 West Newberry Road

 

Bloomfield, Connecticut 06002

 

Attention: Mr. Anthony J. Galici

 

Vice President and Chief Financial Officer

 

 

 

Murtha Cullina LLP

 

CityPlace I

 

185 Asylum Street

 

Hartford, Connecticut 06103-3469

 

Attention: Thomas M. Daniells, Esq.

 

 

If to the Bank:

Webster Bank, N. A.

 

CityPlace II – 185 Asylum Street

 

Hartford,  Connecticut  06103

 

Attention: James Lane, Senior Vice President

 

 

With a copy to:

Hinckley Allen & Snyder, LLP

 

20 Church Street

 

Hartford, Connecticut 06103

 

Attention: Jorie T. Andrews, Esq.,

 

or to such other address as any party may designate for itself by like notice.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

22.Right of Offset.  Upon the occurrence and during the continuance of any Event
of Default, the Bank is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Bank to or for the credit or the
account of Borrower against any and all of the obligations of Borrower now or
hereafter existing under this Agreement or the other obligations to the Bank by
Borrower, whether or not the Bank shall have made any demand under this
Agreement or otherwise and even if such obligation may be unmatured upon
reasonable notice to Borrower. The rights of the Bank under this provision are
in addition to any and all other rights and remedies available to the Bank.

 

23.No Oral Modification.  This Agreement embodies the entire agreement and
understanding between Borrower and the Bank and supersedes all prior agreements
and understandings relating to the subject matter hereof. Any modification,
amendment or waiver of, or with respect to, any provision of this Agreement must
be made in a writing signed by both the Bank and Borrower. This Agreement may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties hereto. There are no unwritten oral agreements among
the parties. Borrower and the Bank acknowledge that each has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement and the other loan documents in connection herewith with its
legal counsel and that this Agreement and the other loan documents shall be
consulted as if jointly drafted by Borrower and the Bank.





17






 

 

24.WAIVER OF TRIAL BY JURY. THE BANK AND BORROWER EACH HEREBY ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN INSTRUMENTS,
OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED PURSUANT TO OR
OTHERWISE IN CONNECTION WITH THIS AGREEMENT. BORROWER AND THE BANK EACH AGREES
THAT THE COURTS OF THE STATE OF CONNECTICUT HAVE EXCLUSIVE JURISDICTION OVER ANY
ACTIONS AND PROCEEDINGS INVOLVING THIS AGREEMENT OR ANY OTHER AGREEMENT MADE IN
CONNECTION HEREWITH EXCEPT AS SPECIFICALLY PROVIDED IN SUCH OTHER AGREEMENT AND
BORROWER AND THE BANK HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS FOR PURPOSES OF ANY SUCH ACTION OR PROCEEDING.
BORROWER AND THE BANK EACH HEREBY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO SERVICE OF PROCESS PROVIDED THE SAME IS GIVEN IN ACCORDANCE WITH
THIS AGREEMENT. FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE,
SUBJECT TO ANY RIGHT OF APPEAL, AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



18






 

THE PARTIES HERETO have signed this Agreement as of the date written above.

 

BORROWER:

 

GRIFFIN INDUSTRIAL REALTY, INC.

a Delaware corporation

 

By:  /s/Anthony Galici

Name:  Anthony J. Galici

Title:  Vice President and Chief Financial Officer

 

 

 

 

BANK:

 

WEBSTER BANK, N.A,

a  national banking association

 

By:  /s/James Lane

Name:  James Lane

Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature page of Revolving Line of Credit Loan Agreement)

 



19



